



AGREEMENT OF PURCHASE AND SALE
(Pero - Citrus Boulevard $54,000,000)


THIS AGREEMENT OF PURCHASE AND SALE (the “Agreement”) is made as of the 17th day
of November, 2016 (the “Effective Date”), between PERO GREENRIDGE FARMS LLC, a
Florida limited liability company (“Greenridge”) and PFF LAND HOLDINGS LLC,
Florida limited liability company (“PFF” and together with Greenridge, the
“Seller”) and CITRUS BOULEVARD STUART, LLC, a Delaware limited liability
company, or its designee (the “Purchaser”).
WHEREAS, Seller has agreed to sell and Purchaser has agreed to purchase the
Property (as hereinafter defined);
NOW, THEREFORE, in consideration of the agreements contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.Certain Definitions. For purposes of this Agreement, the following terms shall
have the following definitions:
“Agreed Value” shall mean a price or value per acre equal to $14,408 per acre
during the 2017 calendar year and increasing by two percent (2%) each calendar
year thereafter. To illustrate the foregoing, the Agreed Value(s) for the
initial ten (10) years after Closing (inclusive of 2017) is set forth on
Schedule 1 attached hereto.


“Closing Date” shall mean, subject to the terms and provisions of this
Agreement, January 13, 2017 (or such earlier date as the parties may mutually
agree).


“Contracts” shall mean, collectively, any and all service, maintenance,
management or other contracts or agreements with third parties relating to or
affecting the Property.


“Crops” shall mean any and all unharvested crops at the Property as of the
Effective Date.


“Due Diligence Materials” shall mean those materials and information more
particularly described on Exhibit C attached hereto and incorporated by
reference herein.


“Earnest Money” shall mean the sum of Five Hundred Thousand and NO/100 dollars
($500,000.00), together with all interest accrued thereon.


“GAP” shall mean good agricultural practices.


“Gladstone” shall mean Gladstone Land Corporation, a Maryland corporation.


“Greenridge Land” shall mean that certain real property located in Martin
County, State of Florida, as more particularly described on Exhibit A-1 attached
hereto and incorporated herein by reference, together with all rights (including
without limitation all mineral rights, if any, owned by Greenridge), easements,
hereditaments and appurtenances thereunto belonging.


“Government Payments” shall mean all federal, state and local government
payments, benefits and entitlements associated with or applicable to the
Property or any Crops grown thereon, including without limitation any applicable
direct payments or counter-cyclical payments under the Farm Security and Rural
Investment Act of 2002, as amended.




MIA 185428746v5



--------------------------------------------------------------------------------





“Inspection Period” shall mean the period beginning on the Effective Date and
ending at 5:00 p.m. local time at the Property on January 4, 2017.
Notwithstanding the foregoing, Purchaser may extend the Inspection Period by
fifteen (15) additional days by written notice to Seller prior to the expiration
of the initial Inspection Period if it requires additional time to obtain or
review its third party reports.


“Improvements” shall mean all buildings, structures, gates, fences, roads,
levees, ditches, grain bins, silos, other storage bins, an open air shed,
together with all other appurtenances or other facilities currently existing on
the Property, including without limitation all Irrigation Equipment.


“Irrigation Equipment” shall mean all below ground, surface and above ground
irrigation equipment at the Property, including without limitation water well
structures, pumps, pump stations, motors, casings, risers, above and below
ground pipes and pipelines, canal stations and pumps, culverts, overhead
irrigation equipment, drip irrigation equipment, pivot irrigation equipment,
accessories and all related power and control units and systems, as applicable,
including without limitation the “Purchaser Items” listed on Schedule 2 attached
hereto, but EXPRESSLY EXCLUDING, however all those certain existing discharge
pumps and related motors (“Discharge Pumps”) expressly set forth on Schedule 2
attached hereto shall remain the property of Seller at Closing and shall be
removed by Tenant at the expiration or earlier termination of the Lease (defined
below) as further described therein. All the Irrigation Equipment shall be
deemed to be part of the Improvements to be conveyed to Purchaser.


“Land” shall mean the PFF Land and the Greenridge Land.


“Landlord Capital Expenditures” shall mean any funds or amounts expended by
Purchaser (as landlord under the Lease) for improvements to the Property which
either result in a new structure, prolong or extend the remaining useful life of
any existing asset, improvement or item of property located on the Premises
beyond a period of one (1) year, increase the size or production capacity of any
existing asset, improvement or item of property located on the Property, or
improve the efficiency or safety of any existing asset, improvement or item of
property located on the Property.


“Lease shall mean that certain Agricultural Lease with a term commencing as of
the Closing Date executed by Purchaser, as landlord, and Tenant (defined below),
in substantially the form attached hereto as Exhibit D.


“Lease Guarantor” shall mean Pero Family Farms Food Company, LLC, a Florida
limited liability company, which is an affiliate of Seller.




“Lease Guaranty” shall mean that certain Guaranty of Agricultural Lease executed
by Lease Guarantor in favor of Purchaser, as landlord under the Lease, in
substantially the form attached hereto as Exhibit E.


“Permitted Exceptions” shall have the meaning set forth in Section 8(b).


“Personal Property” shall mean any personal property that will be conveyed to
Purchaser as part of this transaction, if any, as more particularly described on
Exhibit B attached hereto and incorporated by reference herein.


“PFF Land” shall mean that certain real property located in Martin County, State
of Florida, as more particularly described on Exhibit A-2 attached hereto and
incorporated herein by reference, together with all rights (including without
limitation all mineral rights, if any, owned by PFF), easements, hereditaments
and appurtenances thereunto belonging.




MIA 185428746v5



--------------------------------------------------------------------------------





“Property” shall mean the Land, Improvements, and Personal Property,
specifically including without limitation all Water Rights and EXPRESSLY
EXCLUDING the Crops and the Discharge Pumps.


“Purchase Price” shall mean the total amount of Fifty-Four Million and NO/100
dollars ($54,000,000.00), subject to adjustment as expressly set forth in this
Agreement. The Purchase Price shall be allocated as follows: Forty-Four Million
Four Hundred Sixty-Nine Thousand and NO/100 ($44,469,000.00) for the Greenridge
Land and Nine Million Five Hundred Thirty-One Thousand and NO/100
($9,531,000.00) for the PFF Land.


“Purchaser’s Address” shall mean:


Gladstone Land Corporation
Attention: Bill Frisbie
1521 Westbranch Drive
Suite 200
McLean, VA 22102
(703) 287-5839 (T)
Email: bill.f@gladstonecompanies.com


With copy to:


Gladstone Land Corporation
Attn: Joseph Van Wingerden
1521 Westbranch Drive
Suite 200
McLean, VA 22102
(703) 287-5914 (T)
(703) 287-5801 (F)
Email: Joe.V@gladstonecompanies.com


With additional copy to:
Bass Berry & Sims PLC
Attention: Robert P. McDaniel, Jr.
100 Peabody Place, Suite 900
Memphis, TN 38103
(901) 543-5946 (T)
(888) 765-6437 (F)
Email: rmcdaniel@bassberry.com.


“Pursuit Costs” shall mean all of Purchaser’s reasonable third party, out of
pocket expenditures in connection with the transaction contemplated hereby,
including without limitation legal, engineering, loan, appraisal, survey and
title fees and expenses; provided, however, that for purposes of this Agreement,
the Pursuit Costs shall not exceed One Hundred Thousand and NO/100 Dollars
($100,000.00) in the aggregate.


“Seller’s Address” shall mean:


PFF Land Holdings LLC, and
Pero Greenridge Farms LLC
Attn: Peter Pero
14095 State Road 7


MIA 185428746v5



--------------------------------------------------------------------------------





Delray Beach, FL 33446
561-498-5771 (T)            
561-496-4009 (F)
Email: perop@perofamilyfarms.com


with copy to:


Greenberg Traurig, P.A.
Attn: Richard J. Giusto
333 S.E. 2nd Avenue
Miami, FL 33131
305.579.0559 (T)
305.961.5559 (F)
Email: GiustoR@gtlaw.com


“Tenant” shall mean Pero Family Farms, LLC, a Florida limited liability company,
which is an affiliate of Seller.


“Title Company” shall mean: Chicago Title Insurance Company.


“Title Company’s Address” shall mean:


Chicago Title Insurance Company
Attn: Melodie T. Rochelle
Vice President and Sr. Commercial Title Office
5516 Falmouth St., Ste. 200
Richmond, VA 23230
(804) 521-5713 (T)
(804) 521-5756 (F)
(804) 477-4771 (C)
Email: melodie.rochelle@fnf.com
“Water Rights” shall mean all water and water rights, well and well rights, and
surface rights and interests that are appurtenant to or available for use on the
Property, including without limitation those used to conduct farming operations
on the Property.
2. Property. Seller hereby agrees to sell and Purchaser, or its designee, hereby
agrees to purchase from Seller the Property.
3.Earnest Money. Within three (3) business days after Effective Date, Purchaser
shall deposit the Earnest Money with the Title Company by wire transfer or
certified or cashier’s check. Said Earnest Money shall be held and disbursed in
accordance with this Agreement.
4.Purchase Price. At the Closing, defined below, all Earnest Money shall be
applied to the Purchase Price, and the balance of the Purchase Price, subject to
adjustments for credits and debits as set forth in this Agreement, shall be paid
in good funds by wire transfer.
5.Inspection Period; Refund of Earnest Money; Due Diligence Materials.
a)Purchaser shall have until the expiration of the Inspection Period to make
such determinations with respect to the Property as Purchaser deems appropriate
and to elect to either continue or terminate this Agreement, in Purchaser’s sole
and absolute discretion, for any reason or


MIA 185428746v5



--------------------------------------------------------------------------------





no reason. Purchaser may terminate this Agreement, and receive a full refund of
the Earnest Money, less $10.00 to be retained by Seller, and shall deliver to
Seller copies of all third party reports obtained by Purchaser in connection
with its due diligence as consideration for entering into this Agreement, by
delivering written termination notice to Seller at any time prior to the
expiration of the Inspection Period. If Purchaser does not so terminate this
Agreement, the Earnest Money shall thereafter be non-refundable to Purchaser
except as expressly otherwise set forth in this Agreement, and this Agreement
shall remain in effect.
Within five (5) days after the Effective Date, Seller shall deliver to Purchaser
at Seller’s sole expense the Due Diligence Materials to the extent such Due
Diligence Materials are in Seller’s possession or control. Except as
specifically set forth herein, Seller makes no representations or warranties as
to the truth, accuracy, completeness, methodology of preparation or otherwise
concerning any engineering or environmental reports or any other materials, data
or other information supplied to Purchaser in connection with Purchaser’s
inspection of the Property (e.g., that such materials are complete, accurate or
the final version thereof. It is the parties’ express understanding and
agreement that any materials which Purchaser is allowed to review are provided
only for Purchaser’s convenience in making its own examination and determination
prior to the expiration of the Inspection Period as to whether it wishes to
purchase the Property, and, in doing so, Purchaser shall rely exclusively on its
own independent investigation and evaluation of every aspect of the Property and
not on any materials supplied by Seller. Seller shall also promptly provide any
other documents or information in Seller’s possession or control relating to the
Property or any Contract that is reasonably requested by Purchaser expressly
excluding, however, information protected by attorney client privilege. Seller
shall also provide any other information relating to the entity formation,
authority or financial information of the Tenant or the Lease Guarantor that is
reasonably requested by Purchaser expressly excluding, however, information
protected by attorney client privilege. Notwithstanding the foregoing or
anything herein to the contrary, Seller represents and warrants to Purchaser
that the financial information listed in Item (0) on Exhibit C and provided to
Purchaser are true, accurate and complete in all material respects. In addition,
Seller shall permit Purchaser to request and obtain any and all information
regarding the Property in the possession of or available to Paul Whalen and/or
TAC Environmental, and Seller hereby consents to the provision of the same by
Paul Whalen and/or TAC Environmental. Notwithstanding the foregoing, Seller
makes no representation or warranty of any kind with respect to any information
provided to Purchaser by Paul Whalen and/or TAC Environmental.
a)Purchaser agrees that, in making any physical or environmental inspections of
the Property, Purchaser and all of Purchaser’s agents entering onto the Property
shall carry not less than $2,000,000 in the aggregate and $1,000,000 per
occurrence of commercial general liability insurance insuring all activity and
conduct of Purchaser and such representatives while exercising such right of
access and naming Seller as additional insureds. Purchaser represents and
warrants that it carries not less than $2,000,000 in the aggregate and
$1,000,000 per occurrence of commercial general liability insurance with
contractual liability endorsement which insures Purchaser’s indemnity
obligations hereunder, and will provide Seller with written evidence of same
prior to entry on the Property.
b)Purchaser is a knowledgeable owner of real estate properties. Purchaser has
previously reviewed and considered the nature of this transaction and believes
that the Inspection Period will give Purchaser the opportunity to thoroughly
investigate the Property and all aspects of the transaction. In electing to
proceed with the transaction, Purchaser shall have determined that the Property
is satisfactory to Purchaser in all respects and is purchasing the Property in
its “As-Is, Where-Is” condition, with all faults. Purchaser acknowledges and
agrees that the Purchase Price was negotiated on the basis of this being an
“As-Is, Where-Is” transaction; and the “As-Is, Where-Is”


MIA 185428746v5



--------------------------------------------------------------------------------





nature of the transaction was a material inducement for Seller to enter into
this Agreement. Purchaser has not relied and will not rely on any representation
of Seller other than as expressly set forth in this Agreement. Purchaser further
acknowledges and agrees that, except for the specific representations made by
Seller in this Agreement, Seller has made no representations, is not willing to
make any representations, and has not held out any inducements to Purchaser
other than those (if any) exclusively set forth in this Agreement; and Seller is
not and shall not be liable or bound in any manner by any express or implied
warranties, guaranties, statements, representations or information pertaining to
the Property, except as may be specifically set forth in this Agreement.
c)Purchaser acknowledges that, except as expressly provided in this Agreement,
neither Seller nor any of its agents have made, and specifically negate and
disclaim, any representations, promises, covenants, agreements, or guaranties of
any kind or character, whatsoever, whether express or implied, oral or written,
of, as to, concerning, or with respect to (i) the value, nature, quality or
condition of Property, including, without limitation, the water, soil and
geology, (ii) the suitability of the Property for any and all activities and
uses which may be conducted thereon, (iii) the compliance of or by the Property
with any laws, rules, ordinances or regulations of any applicable governmental
authority, (iv) the habitability, merchantability, marketability, profitability
or fitness for a particular purpose of the Property, (v) the existence of any
endangered or protected animal or plant species on the Property, or (vi) any
other matter with respect to the Property, and specifically, that Seller nor any
of its agents have made, specifically negate and disclaim, any representations
or warranties regarding compliance of the Property with any environmental
protection, pollution or land use laws, rules, regulations, orders or
requirements, including without limitation, those pertaining to solid waste, as
defined by the U.S. Environmental Protection Agency Regulations at 40 C.F.R.
Part 261, or the disposal or existence, in or on the Property, of any hazardous
substances, as defined by the comprehensive environmental Response Compensation
and Liability Act of 1980, as amended, and the regulations promulgated
thereunder. Except with respect to Seller’s express representations, warranties
or statements herein, Purchaser shall rely solely on its own investigation of
the Property and not on any statements, representations, warranties or
information made or provided or to be provided by Seller or its agents or
contractors. Seller shall not be liable or bound in any manner by any verbal or
written representations, warranties or information pertaining to the Property or
the operation thereof, furnished by any party purporting to act on behalf of
Seller, except as expressly provided or set forth herein.
d)PURCHASER and Gladstone (collectively “Purchaser Parties”) AGREE (WHICH
AGREEMENT SHALL SURVIVE CLOSING OR TERMINATION OF THIS AGREEMENT FOR A PERIOD OF
SIX (6) MONTHS) TO INDEMNIFY, DEFEND, AND HOLD SELLER FREE AND HARMLESS FROM ANY
LOSS, INJURY, DAMAGE, CLAIM, LIEN, COST OR EXPENSE, INCLUDING ATTORNEYS’ FEES
AND COSTS, ARISING OUT OF A BREACH OF THE FOREGOING AGREEMENTS BY PURCHASER IN
CONNECTION WITH THE INSPECTION OF THE PROPERTY, OR OTHERWISE FROM THE EXERCISE
BY PURCHASER OR PURCHASER’S AGENTS OF THE RIGHT OF ACCESS ON THE PROPERTY
(COLLECTIVELY, “PURCHASER’S INDEMNITY OBLIGATIONS”). THIS SECTION 5(F) SHALL
SURVIVE CLOSING OR THE TERMINATION OF THIS AGREEMENT FOR A PERIOD OF SIX (6)
MONTHS. PURCHASER PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT IN THE EVENT THAT
PRIOR TO THE EFFECTIVE DATE, PURCHASER, OR ANY OF ITS EMPLOYEES, AGENTS,
CONTRACTORS, CONSULTANTS, OR OTHER REPRESENTATIVES, HAVE ENTERED ONTO THE
PROPERTY TO INSPECT, TEST, SURVEY OR OTHERWISE EXAMINE THE PROPERTY, AND THE
RECORDS RELATING THERETO, THE INDEMNITY SET FORTH IN THIS SECTION 5(F) OF THIS
AGREEMENT SHALL APPLY


MIA 185428746v5



--------------------------------------------------------------------------------





RETROACTIVELY TO THE DATE OF SUCH INSPECTIONS, TESTING, SURVEYING, AND
EXAMINATION.
6.Costs and Prorations.
a)Purchaser shall pay the costs of any Survey obtained by Purchaser pursuant to
Section 9 hereof, the costs of any Phase I environmental report obtained by
Purchaser, all expenses incident to any financing obtained for the purchase of
the Property, the cost of any endorsements to the owner’s title policy or loan
policies desired by Purchaser, any and all costs and expenses of architectural,
engineering and other inspection and feasibility studies and reports incident to
Purchaser’s inspections, the premium for Purchaser’s Title Policy, and any costs
of production of the title search or abstract for the Property to the extent not
included in the premium for Purchaser’s Title Policy (defined below). Seller
shall pay for preparation of the deed of transfer, and all transfer taxes,
document stamps or documentary stamp taxes and recording costs applicable to the
deed of transfer. All other closing costs shall be borne in accordance with the
custom in Martin County, Florida.
b)Property taxes and assessments constituting a lien against the Property for
the year in which the Closing occurs and all other unpaid assessments,
utilities, and similar costs with respect to the Property shall be prorated
between the parties as of the Closing Date. In the event such proration is based
upon a previous year’s taxes or assessment, after Closing, at such time as any
of the taxes or assessments are capable of exact determination, the party having
the information permitting the exact determination shall send to the other party
a detailed report of the exact determination so made. Within thirty (30) days
after both Seller and Purchaser shall have received such report, Seller and
Purchaser shall adjust the amounts apportioned pursuant to the estimates made at
Closing to reflect the exact determinations contained in the report, and Seller
or Purchaser, as the case may be, shall pay to the other whatever amount shall
be necessary to compensate for the difference.
7.Conditions Precedent.
a)Seller acknowledges that as a condition precedent to Purchaser’s obligations
hereunder, the following shall occur on or before the Closing Date (or any
earlier date indicated below), any of which conditions may be waived by
Purchaser in its sole discretion:
(1)The Title Company shall be irrevocably committed to issue upon Closing a 2006
ALTA Owner’s Policy of Title Insurance (the “Title Policy”), as evidenced by a
“marked up” Title Commitment, defined below, insuring Purchaser as owner of fee
simple title to the Property, subject only to Permitted Exceptions (defined
below), in the amount of the Purchase Price, and containing such endorsements as
Purchaser shall have reasonably requested and were agreed to in writing by the
Title Company prior to the expiration of the Inspection Period.
(2)Each and every representation and warranty of Seller set forth in Section 11
shall be true and correct in all material respects, and Seller shall not be in
default under any of its other obligations under this Agreement, as of Closing.
(3)There shall have been no material or adverse change to the financial
condition of Tenant or Lease Guarantor from the Effective Date prior to Closing.
(4)The Lease and Lease Guaranty shall be in full force and effect in accordance
with their respective terms and conditions.
b)Purchaser acknowledges that as a condition precedent to Seller’s obligations
hereunder, the following shall occur on or before the Closing Date (or any
earlier date indicated


MIA 185428746v5



--------------------------------------------------------------------------------





below), which condition may be waived by Seller in its sole discretion that: (i)
each and every representation and warranty of Purchaser set forth in Section 11
shall be true and correct in all material respects, (ii) Purchaser shall not be
in default under any of its other material obligations under this Agreement, as
of Closing, and (iii) to the extent Purchaser obtains purchase money financing
or a mortgage encumbering the Property, Purchaser delivers to tenant an executed
Subordination Non-Disturbance and Attornment Agreement in the form required
under the Lease (“SNDA”).


8.Closing; Deeds.
a)Subject to all preconditions set forth herein, the closing or settlement
(“Closing”) of the transaction contemplated hereby, unless terminated in
accordance with this Agreement or as otherwise agreed upon by Purchaser and
Seller, shall be held via the mails, through the Title Company at 10:00 a.m. on
the Closing Date or such other place and time as the parties may agree in
writing.
b)At Closing, Greenridge and PFF shall each separately convey to Purchaser good,
marketable and insurable title to their respective real property and
improvements by special warranty deed acceptable to Purchaser and the Title
Company (the “Deeds”), subject only to (i) standard exceptions for real property
taxes not yet due and payable and (ii) any other matters which are waived by, or
acceptable to, Purchaser pursuant to Section 10 below (the “Permitted
Exceptions”). The Greenridge Land description and the PFF Land description in
the respective Deeds shall be the property description from Greenridge’s and
PFF’s respective vesting deeds; provided, that if Purchaser obtains a Survey of
the Property, Greenridge and PFF also agree to execute and deliver recordable
Quit Claim Deeds to Purchaser at Closing using the Survey description, if
different from the description in the vesting deeds. To the extent necessary and
appropriate to convey Water Rights, Greenridge and PFF shall execute and deliver
assignments of permits or interests or by other appropriate conveyance (“Water
Rights Conveyance Instruments”) in addition to the Deeds and other instruments
provided for herein in form and substance reasonably acceptable to Purchaser.
9.Survey. During the Inspection Period, Purchaser, at Purchaser’s expense, may
cause a survey of the Property to be prepared by a surveyor selected by
Purchaser certified to Purchaser, Seller, and Title Company (“Survey”).
10.Title. During the Inspection Period (but as soon as is practicable after the
Effective Date), the Title Company shall procure a title insurance commitment in
the amount of the Purchase Price covering the Property issued by the Title
Company (the “Title Commitment”) and furnish a copy thereof to Purchaser.
Purchaser shall have until the date which is thirty (30) days after the
Effective Date to object to any matters shown on the Title Commitment or Survey
by written notice to Seller (“Title Objection Notice”). Purchaser may also
object to any new matters thereafter revealed by a title update by subsequent
Title Objection Notice to Seller. Within five (5) days after receipt of
Purchaser’s Title Objection Notice, Seller shall either (i) deliver written
notice to Purchaser of any title or Survey objections which Seller elects not to
cure, or (ii) cure or satisfy such objections (or commence to cure or satisfy
such objections as long as Seller reasonably believes such objections may be
cured or satisfied at least two (2) business days prior to Closing). In the
event that Seller does not deliver written notice to Purchaser of any title or
Survey objections which Seller elects not to cure within such five (5) day
period, Seller shall be deemed to have elected to not cure all such objections.
Within five (5) days after receipt of Seller’s written notification that Seller
elects not to cure a title or Survey objection, Purchaser may terminate this
Agreement and receive a full refund of the Earnest Money by delivering written
notice thereof to Seller. If Purchaser does not so terminate this Agreement,
then any such title or Survey objection which Seller elects not to cure shall be
deemed waived by Purchaser and shall be an additional Permitted Exception. If
any objection which Seller elects to cure is not satisfied by Seller at


MIA 185428746v5



--------------------------------------------------------------------------------





least two (2) business days before the scheduled date of Closing, Purchaser
shall have the right to terminate this Agreement, in which case the Earnest
Money shall be returned to Purchaser and neither party shall have any further
rights, obligations or duties under this Agreement. If Seller does cure or
satisfy the objections at least two (2) business days prior to Closing, then
this Agreement shall continue in effect. Any exception to or defect in title
which Purchaser shall elect to waive, or which is otherwise acceptable to
Purchaser, shall be deemed an additional Permitted Exception to title at
Closing. Seller covenants and agrees not to alter or encumber in any way
Seller’s title to the Property after the date hereof. Notwithstanding anything
in this Agreement to the contrary, Seller shall cause any mortgage, judgment or
other lien created by, through or under Seller for a liquidated sum encumbering
the Property to be released at or before Closing.
11.Representations and Warranties.
a)As of the date hereof and as of the Closing Date (as evidenced by Seller’s
downdate certificate to be provided at Closing), Seller represents, warrants and
covenants to Purchaser that:
(1)Other than the Tenant under the Lease the term of which shall commence at
Closing, there are and there will be no parties in possession of any portion of
the Property as lessees or sublessees, and no other party has been granted an
oral or written license, lease, sublease, option, purchase agreement or other
right pertaining to the use, purchase or possession of any portion of the
Property. There are no leasing brokerage agreements, leasing commission
agreements or other agreements providing for the payment of any amounts, and no
commissions due, for leasing activities with respect to the Property.
(2)The Seller has not granted, created or assumed any mortgage, deed of trust or
other security interest or loan document or indebtedness related to or secured
by the Property.
(3)There are no Contracts which encumber or bind the Property or Seller which
will be binding on Purchaser, or which Purchaser will be required to assume, at
Closing.
(4)The execution and delivery of this Agreement, the consummation of the
transaction herein contemplated and the compliance with the terms and provisions
hereof will not conflict with or (with or without notice or the passage of time
or both) result in a breach of any of the terms or provisions of, or constitute
a default under, any indenture, mortgage, loan agreement or instrument to which
either Greenridge or PFF is a party or by which Greenridge, PFF or the Property
is bound, any applicable regulation or any judgment, order or decree of any
court having jurisdiction over the Seller or the Property.
(5)The Seller has not received any written notice of any violation of any
ordinance, regulation, law, statute, rule or restriction relating to the
Property.
(6)There are no attachments, executions, assignments for the benefit of
creditors, or voluntary or involuntary proceedings in bankruptcy or under any
applicable debtor relief laws or any other litigation contemplated by or pending
or threatened against Greenridge, PFF, Tenant, Lease Guarantor or the Property.
(7)Greenridge and PFF have been duly organized and are validly existing under
the laws of the State of Florida. Greenridge and PFF have the full right and
authority to enter into this Agreement and (collectively) to transfer all of the
Property to be conveyed by Seller pursuant hereto and to consummate or
(collectively) cause to be consummated the transactions contemplated herein to
be made by Seller. The person signing this Agreement on behalf of Greenridge and
PFF is authorized to do so. This Agreement constitutes, and all agreements and
documents contemplated hereby (when executed and delivered pursuant hereto) will
constitute, the valid and legally binding obligations of Seller, enforceable in
accordance with their respective terms. No other signatures or approvals are
required to make this Agreement fully enforceable by the Purchaser with respect
to Greenridge, PFF or the Property.


MIA 185428746v5



--------------------------------------------------------------------------------





(8)Intentionally omitted.
(9)There is no pending or threatened condemnation or similar proceeding or
assessment affecting the Property or any part thereof nor has Seller received
any written notice of a potential condemnation by any governmental authority.
Seller shall pay prior to closing and satisfy all claims and mechanics’ liens
for work done or materials furnished, by through or under Seller, in relation to
the Property. Seller has not received written notice of any plans or proposals
for changes in road grade, access, or other municipal improvements which would
adversely affect the Property or result in any assessment of any pending
ordinance authorizing improvements, the cost of which might be assessed against
Purchaser or the Property.
(10)Seller has not entered into any agreement to dispose of its interest in the
Property or any part thereof, except for this Agreement.
(11)Neither Greenridge nor PFF is party to any litigation which is still pending
affecting the Property, the Property is not the subject of any litigation, and
neither Greenridge nor PFF Seller has received written notice of any threatened
litigation affecting or relating to the Property. Neither Tenant nor Lease
Guarantor is a party to any litigation that would have a material adverse impact
on their ability to perform their obligations under the Lease and/or Lease
Guaranty.
(12)Greenridge and PFF represent that neither Greenridge nor PFF nor any of
their affiliates, nor any of their respective partners, members, shareholders or
other equity owners, and none of their respective employees, officers,
directors, representatives or agents is, nor will they become, a person or
entity with whom United States persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC’s Specially
Designated Nationals and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities. The foregoing representations shall survive Closing and any
termination of this Agreement.
(13)Seller has not ever caused or permitted any “hazardous material” (as
hereinafter defined) to be placed, held, located, or disposed of on, under, or
at the Property or any part thereof in forms or concentrations which violate
applicable laws and regulations. Seller has not ever used the Property as a dump
or storage site (whether permanent or temporary) for any hazardous material.
Seller has not received any written notices for any violations of law relating
to hazardous materials. As used herein, “hazardous material” means and includes
any hazardous, toxic, or dangerous waste, substance, or material defined as such
in, or for purposes of, the Comprehensive Environmental Response, Compensation
Liability Act (42 U.S.C. Section 9601, et seq., as amended) or any other “super
fund” or “super lien” law or any other Federal, State, or local statute, or law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability for standards of conduct concerning any substance or
material, as presently in effect. Seller has not placed nor operated any
underground or aboveground storage tanks on the Property.
The representations and warranties made in Section 11(a) of this Agreement shall
survive the Closing for a period of six (6) months. Written notification of any
claim must be received by Seller within six (6) months of the Closing Date or
such claim shall be forever barred and Seller shall have no liability with
respect thereto. In addition, upon Seller’s receipt of written notification of
any such claim, Seller shall first be afforded at least thirty (30) days to cure
any breach of Seller’s representations and warranties prior to Purchaser’s
filing any claim in connection therewith. The aggregate liability of Greenridge
for breach of any representations and warranties with respect to the Greenridge
Land shall not exceed one percent (1%) of the Purchase Price allocated to the
Greenridge Land and the aggregate liability of PFF for breach of any
representations and warranties with respect to the PFF Land shall not exceed one
percent (1%) of the Purchase


MIA 185428746v5



--------------------------------------------------------------------------------





Price allocated to the PFF Land; and recovery of actual damages up to that
amount is Purchaser’s sole and exclusive remedy for any such breach; provided,
however, Seller shall have no liability to Purchaser for matters disclosed by
Seller or discovered by Purchaser prior to Closing. Notwithstanding anything
herein to the contrary, breaches of any representation or warranty hereunder
arising as a result of the fraud of Purchaser shall not be subject to (i) the
six (6) month survival limit but shall continue to survive thereafter or (ii)
the one percent (1%) caps above. The provisions of this Subparagraph shall
survive the Closing.
b) As of the date hereof and as of the Closing Date, Purchaser represents,
warrants and covenants to Seller that:
(1)Purchaser is duly organized, validly existing and in good standing under the
laws of the State in which it was organized, is authorized to do business in the
State in which the Land is located, has duly authorized the execution and
performance of this Agreement, and such execution and performance will not
violate any material term of its organizational documents.
(2)Purchaser is acting as principal in this transaction with authority to close
the transaction.
(3)No petition in bankruptcy (voluntary or otherwise), assignment for the
benefit of creditors, or petition seeking reorganization or arrangement or other
action under federal or state bankruptcy laws is pending against or contemplated
by Purchaser.
(4)Purchaser acknowledges that, by the Closing Date, Purchaser will have had
sufficient opportunity to inspect the Property fully and completely at its
expense in order to ascertain to its satisfaction the extent to which the
Property complies with applicable zoning, building, environmental, health and
safety and all other laws, codes and regulations.
(5)Purchaser represents that neither Purchaser nor any of its affiliates, nor
any of their respective partners, members, shareholders or other equity owners,
and none of their respective employees, officers, directors, representatives or
agents is, nor will they become, a person or entity with whom United States
persons or entities are restricted from doing business under regulations of OFAC
of the Department of the Treasury (including those named on OFAC’s Specially
Designated Nationals and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities. The foregoing representations shall survive Closing and any
termination of this Agreement. Notwithstanding anything contained in the
foregoing to the contrary, Purchaser shall have no duty to investigate or
confirm that any shareholders of Gladstone Land Corporation or unit holders of
Gladstone Land Limited Partnership are in compliance with the provisions of this
Section 11(b)(v), and any violation by any such shareholders or unit holders
shall not be a breach or default by Seller hereunder.
The representations and warranties made in Section 11(b) of this Agreement shall
survive the Closing for a period of six (6) months. Written notification of any
claim must be received by Purchaser within six (6) months of the Closing Date or
such claim shall be forever barred and Purchaser shall have no liability with
respect thereto. In addition, upon Purchaser’s receipt of written notification
of any such claim, Purchaser shall first be afforded at least thirty (30) days
to cure any breach of Purchaser’s representations and warranties prior to
Seller’s filing any claim in connection therewith. The aggregate liability of
Purchaser for breach of any representations and warranties shall not exceed one
percent (1%) of the Purchase Price; and recovery of actual damages up to that
amount is Seller’s sole and exclusive remedy for any such breach; provided,
however, Purchaser shall have no liability to Seller for matters disclosed by
Purchaser or discovered by Seller


MIA 185428746v5



--------------------------------------------------------------------------------





prior to Closing. Notwithstanding anything herein to the contrary, breaches of
any representation or warranty hereunder arising as a result of the fraud of
Purchaser shall not be subject to (i) the six (6) month survival limit but shall
continue to survive thereafter or (ii) the one percent (1%) cap above. The
provisions of this Subparagraph shall survive the Closing.
12.Broker and Broker’s Commission. Purchaser and Seller each represent and
warrant to the other that such party has not incurred an obligation to any
broker or agent in connection with the transaction contemplated hereby.
Purchaser Parties hereby covenant and agree to defend, indemnify and hold
harmless Seller and Seller hereby covenants and agrees to defend, indemnify and
hold harmless the Purchaser Parties against and from any and all loss, expense
(including without limitation reasonable attorneys’ fees), liability, cost,
claim, demand, damage, action, cause of action and suit arising out of or in any
manner relating to the alleged employment or use by such party of any real
estate broker or agent in connection with this transaction. The provisions of
this Section 12 shall survive the Closing of this transaction or any termination
of this Agreement.
13.Survey and Inspection. Purchaser and Purchaser’s agents, employees and
independent contractors shall have the right and privilege to enter upon the
Property during the Inspection Period to survey and inspect the Property and to
conduct soil borings, environmental assessment and toxic waste studies and other
geological, engineering, water or landscaping tests or studies or building
inspections, all at Purchaser’s sole cost and expense, provided that Seller has
been given notice at least twenty-four (24) hours prior to any such survey or
inspection. In connection with any such surveys or inspections, Purchaser and
Purchaser’s agents shall (i) maintain the insurance coverages provided for in
Section 5(c) and (ii) provide Seller insurance certificates establishing such
coverage. Notwithstanding the foregoing, Purchaser is prohibited from conducting
any phase II environmental site assessments without obtaining Seller’s prior
written consent, which consent may be withheld in Seller’s sole and absolute
discretion; provided, however, that if Purchaser’s phase I environmental site
assessment requires or recommends that a phase II environmental site assessment
should be conducted, and Seller declines permission to conduct a phase II
environmental site assessment or other supplemental environmental testing and
Purchaser terminates this Agreement then, notwithstanding anything herein to the
contrary, in addition to a refund of the Earnest Money to Purchaser, Seller
shall reimburse Purchaser for all Pursuit Costs within three (3) business days
after such termination. Purchaser Parties hereby agree to indemnify, defend and
to hold Seller, Seller’s agents and employees and the Property harmless from and
against any all losses, costs, damages, claims or liabilities including, but not
limited to, mechanic’s and materialmen’s liens and attorneys’ fees, arising out
of or in connection with Purchaser’s access to or entry upon the Property under
this Section 13, unless caused by the gross negligence or willful misconduct of
Seller (but not the existence of any condition discovered in the course of
Purchaser’s inspections and testing). Notwithstanding anything to the contrary
contained in this Agreement, the provisions of this Section 13 shall survive the
Closing and any cancellation or termination of this Agreement.
14.Eminent Domain. If, after the Effective Date and prior to Closing, Seller
shall receive notice of the commencement or threatened commencement of eminent
domain or other like proceedings against the Property or any portion thereof,
Seller shall immediately notify Purchaser in writing, and Purchaser shall elect
within thirty (30) days from and after such notice, by written notice to Seller,
one of the following: (a) not to close the transaction contemplated hereby, in
which event all Earnest Money shall be refunded to Purchaser and this Agreement
shall be void and of no further force and effect; or (b) to close the purchase
of the Property contemplated hereby in accordance with its terms but subject to
such proceedings, in which event the Purchase Price shall remain the same and
Seller shall transfer and assign to Purchaser at Closing all condemnation
proceeds and rights to additional condemnation proceeds, if any. If Purchaser
elects to purchase after receipt of such a notice, all actions taken by Seller
with regard to such eminent domain proceedings, including but not limited to,
negotiations, litigation, settlement, appraisals and appeals, shall be subject
to the approval of Purchaser, which approval shall not be unreasonably withheld.
If Purchaser


MIA 185428746v5



--------------------------------------------------------------------------------





does not make such election within the aforesaid time period, Purchaser shall be
deemed to have elected to close the transactions contemplated hereby in
accordance with clause (b) above.
15.Property Damage. If, after the Effective Date and prior to Closing, Seller
learns or becomes aware of damage to the Property (or any Improvements or
Irrigation Equipment) as the result of fire or other casualty, Seller shall
immediately notify Purchaser in writing.
16.Condition of Property. Subsequent to the Effective Date and prior to Closing,
Seller shall use and maintain the Property in accordance with its past practices
and ordinary maintenance, but shall not be required to provide any extraordinary
maintenance nor any capital expenditures.
17.Operations. After the Effective Date and prior to the Closing Date, Seller
shall neither enter into any new, nor terminate, modify, extend, amend or renew
any existing, lease or service, management, maintenance, repair, employment,
union, construction, leasing or other contract or agreement affecting the
Property (each, a “New Agreement”) without providing at least five (5) business
days prior notice (and opportunity to review and approve the New Agreement) to
Purchaser. Purchaser shall have five (5) business days after Purchaser’s actual
receipt (notwithstanding the notice provisions in Section 18 below) of a true,
correct and complete copy of a New Agreement to approve the same. If Purchaser
does not approve any such New Agreement that Seller will enter into prior to
expiration of the Inspection Period, then Purchaser’s sole and exclusive remedy
will be to terminate this Agreement by delivering written notice to Seller no
later than five (5) business days after receiving the New Agreement, and in such
event Purchaser shall receive a full refund of the Earnest Money. If Purchaser
fails to terminate this Agreement as set forth in the preceding sentence, it
shall be deemed to have approved the New Agreement that Seller will enter into
prior to expiration of the Inspection Period in the form provided. Seller may
not enter into a New Agreement after expiration of the Inspection Period unless
Purchaser has approved the same in writing.
18.Notice. Notices provided for in this Agreement must be (i) delivered
personally, (ii) sent by registered or certified mail, postage prepaid, return
receipt requested, (iii) sent via a reputable express courier, (iv) sent by
facsimile during normal business hours with a confirmation copy delivered by
another method permitted by this Section 18 other than electronic mail, or (v)
sent by electronic mail during normal business hours with a confirmation copy
delivered by another method permitted by this Section 18 other than facsimile,
addressed as set forth below. Notice sent by U.S. mail is deemed delivered three
days after deposit with the U.S. Postal Service. Notice sent by a reputable
express carrier is deemed received on the day receipted for by the express
carrier or its agent. Notice sent via facsimile is deemed delivered upon the
transmission to the phone number designated as the recipient’s facsimile phone
number above. Notice sent via electronic mail is deemed delivered upon the
entrance of such electronic mail into the information processing system
designated by the recipient’s electronic mail address set forth above. The
addresses of the parties to which notices are to be sent shall be Purchaser’s
Address or Seller’s Address, as applicable, as set forth in Section 1 above. Any
party shall have the right from time to time to change the address to which
notices to it shall be sent to another address, and to specify two additional
addresses to which copies of notices to it shall be mailed, by giving to the
other party at least ten (10) days prior notice of the changed address or
additional addresses.
19.Remedies. If this transaction fails to close by reason of Purchaser’s
wrongful failure to perform its obligations under this Agreement, the Earnest
Money shall be retained by Seller as liquidated damages the parties hereby
acknowledging that Seller’s actual damages in such circumstances would be
difficult, if not impossible, to determine. Seller expressly acknowledges and
agrees that retention of the Earnest Money as provided for herein shall be
Seller’s sole and exclusive remedy in the event of Purchaser’s wrongful failure
to perform its obligations hereunder. If this transaction fails to close for any
reason other than Purchaser’s wrongful failure to perform his obligations
hereunder, including without limitation the failure of any condition precedent
to Purchaser’s obligations herein, the Earnest Money shall promptly be refunded
to Purchaser. If


MIA 185428746v5



--------------------------------------------------------------------------------





this transaction fails to close by reason of Seller’s wrongful failure to
perform its obligations under this Agreement, Purchaser’s sole and exclusive
remedy for Seller’s breach shall be either to (i) terminate this Agreement by
written notice to Seller and Escrow Agent and receive a full refund of the
Earnest Money by the party in possession thereof and reimbursement from Seller
of Purchaser’s Pursuit Costs, all within three (3) business days after
Purchaser’s termination of this Agreement, or (ii) obtain specific performance
of this Agreement. Seller waives the right to assert the defense of the lack of
mutuality in any suit for specific performance instituted by Purchaser. In the
event of any litigation between the parties under this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees and court costs at all
trial and appellate levels. The provisions of this Section 19 shall survive the
Closing or termination of this Agreement coextensively with other surviving
provisions of this Agreement.
20.Time of Essence. Time is of the essence of this Agreement.
21.Closing Documents. At or prior to Closing, each party shall deliver to the
other party appropriate evidence to establish the authority of such party to
enter into and close the transaction contemplated hereby. Greenridge and PFF
also shall execute and deliver (or cause to be executed and delivered) to the
Title Company at Closing, for it to hold in escrow pending Purchaser’s payment
of the Purchase Price: (i) the Deeds; (ii) for both Greenridge and PFF, a
certificate with respect to Section 1445 of the Internal Revenue Code stating,
among other things, that each is not a foreign corporation as defined in the
Internal Revenue Code and I.R.S. Regulations; (iii) the General Assignment
substantially in the form attached hereto as Exhibit F; (iv) Seller’s
representation and warranty downdate certificate under Section 11; (v) the
Lease, (vi) the Lease Guaranty, (vii) the Water Rights Conveyance Instruments,
if applicable; and (viii) such other documents reasonably necessary or
appropriate to complete and evidence the transaction contemplated hereby, as
reasonably requested by the Purchaser or Title Company, including without
limitation a standard title company owner’s affidavit. Purchaser shall execute
and/or deliver to the Title Company at Closing: (i) the Lease; (ii) the General
Assignment substantially in the form attached hereto as Exhibit F; (iii) the
SNDA, if applicable; (iv) the Memorandum (as hereinafter defined) and (v) such
other documents reasonably necessary or appropriate to complete and evidence the
transaction contemplated hereby, as reasonably requested by the Seller or Title
Company.
22.Entire Agreement. This Agreement constitutes the entire agreement of the
parties and may not be amended except by written instrument executed by
Purchaser and Seller. All prior understandings and agreements between the
parties are deemed merged herein.
23.Headings. The section headings are inserted for convenience only and are in
no way intended to describe, interpret, define or limit the scope or content of
this Agreement or any provision hereof.
24.Possession. Seller shall deliver actual possession of the Property at
Closing, subject to the Lease.
25.Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Florida and venue for any civil action
brought hereunder shall lie in the Florida state courts in Martin County,
Florida.
26.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns as the case may be, and neither Seller nor Purchaser shall
have the right to assign its rights hereunder. Notwithstanding the foregoing,
Purchaser shall have the right to assign its rights hereunder to Gladstone or an
entity wholly owned by Gladstone, provided that (i) Purchaser gives Seller at
least five (5) days prior written notice and (ii) the assignee executes an
agreement whereby the assignee assumes the rights and obligations of Purchaser


MIA 185428746v5



--------------------------------------------------------------------------------





hereunder. Upon the occurrence of such an assignment, Purchaser shall be
released from any further liability arising from and after the date of such
assignment.
27.Surviving Clauses. The provisions of this Agreement relating to tax
prorations after Closing, Purchaser Parties’ indemnification with respect to its
entering upon the Property prior to Closing, the “as-is” waiver and releases in
Section 5, Seller’s and Purchaser’s representations and warranties in Section 11
subject to the limitations set forth therein, Seller’s agreement to cooperate
with a Rule 3-14 audit, the mutual covenants of Seller and Purchaser Parties to
indemnify each other, as the case may be, as set forth in Section 12, the
remedies of Section 19 and the confidentiality provisions of Section 33 shall
not merge into the Deeds but instead shall survive any Closing pursuant to this
Agreement. Except as set forth in the preceding sentence or as otherwise
expressly set forth herein, no other provision of this Agreement shall survive
the Closing of this transaction.
28.Tax Deferred Exchange. Either party may structure the purchase or sale of the
Property as a like kind exchange under Internal Revenue Code Section 1031, at
such party’s sole cost and expense. The non-exchanging party shall reasonably
cooperate therein, provided that the non-exchanging party shall incur no
material costs, expenses or liabilities in connection with the any such exchange
and the non-exchanging party shall not be required to take title to or contract
for purchase or sale of any other property. If the exchanging party uses a
qualified intermediary to effectuate the exchange, any assignment of the rights
or obligations of the exchanging party hereunder shall not relieve, release or
absolve the exchanging party of its obligations to the non-exchanging party
hereunder. The exchanging party shall reimburse the non-exchanging party for all
reasonable out-of-pocket expenses, if any, incurred by the non-exchanging party
in effectuating any such exchange.
29.Non-Solicitation. From and after the Effective Date, Seller shall not market
the Property for sale, or solicit or accept any back-up offers with respect to
the sale of the Property.
30.Rule 3-14 Audit. Seller agrees to reasonably cooperate, at no cost or expense
to Seller, with Purchaser in connection with any Rule 3-14 audit that Purchaser
may conduct with respect to the Property within one (1) year after the Closing
Date.
31.Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. Unless otherwise specified, the
last day of any period of time described herein shall be deemed to end at 5:00
p.m. local time in the state in which the Property is located.
32.Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain signatures of fewer than all of
the parties, and delivered by email or facsimile transmission, all of which
shall be taken together as a single instrument.
33.Confidentiality. Unless Seller specifically and expressly otherwise agrees in
writing, Purchaser agrees that (a) the results of all inspections, analyses,
studies and similar reports relating to the Property prepared by or for
Purchaser utilizing any information acquired in whole or in part through the
exercise of Purchaser’s inspection rights; and (b) all information (the
“Proprietary Information”) regarding the Property of whatsoever nature made
available to Purchaser by Seller or Seller’s agents or representatives is
confidential and shall not be disclosed to any other person except those
assisting Purchaser with the transaction, or Purchaser’s lender, if any, and
then only upon Purchaser making such persons aware of the confidentiality
restriction (in which event Purchaser shall be responsible for such person’s
breach of such


MIA 185428746v5



--------------------------------------------------------------------------------





confidentiality restrictions, as if such breach were committed by Purchaser)
except where disclosure is required by a court of competent jurisdiction or
other similar requirement of a governmental agency or by law. Purchaser agrees
not to use or allow to be used any such information for any purpose other than
to determine whether to proceed with the contemplated purchase, or if Closing is
consummated, in connection with the operation of the Property post-Closing.
Further, if the purchase and sale contemplated hereby fails to close for any
reason whatsoever, Purchaser agrees to return to Seller, or cause to be returned
to Seller, all Proprietary Information. Notwithstanding any other term of this
Agreement, the provisions of this Section 33 shall survive Closing or the
termination of this Agreement.
34.Right of First Refusal. As a material inducement for Seller to enter into and
consummate this transaction, at Closing, Seller shall reserve and Purchaser
shall be deemed to have granted Seller a right of first refusal (“ROFR”) in
accordance with the terms of this Section 34. Following Closing, in the event
that (i) Purchaser decides to offer to sell all or any portion of the Property
or Purchaser’s interest therein (“Offer to Sell”) or (ii) Purchaser receives
from a third party a bona fide offer to purchase all or any portion of the
Property or Purchaser’s interest therein that Purchaser desires to accept
(“Third Party Offer”), Purchaser shall promptly send Seller a notice of such
Offer to Sell or Third Party Offer (containing all material terms thereof). In
the event that Purchaser transmits an Offer to Sell, Seller shall have the
right, within thirty (30) days following the receipt of the Offer to Sell to
enter into a contract with Purchaser to purchase Purchaser’s interest in the
Property (or portion thereof) on the terms and conditions set forth in the Offer
to Sell. In the event that Purchaser transmits a Third Party Offer, Seller shall
have the right, within thirty (30) days following the receipt of the Third Party
Offer, to enter into a contract with Purchaser to purchase Purchaser’s interest
in the Property (or portion thereof) on the terms and conditions set forth in
the Third Party Offer. Any decision by Seller not to exercise its ROFR rights
with respect to any Offer to Sell or Third Party Offer shall not preclude Seller
from exercising such rights with respect to a future Offer to Sell or Third
Party Offer. Notwithstanding the foregoing or anything herein to the contrary,
in the event Seller fails to exercise its ROFR rights under this Section 34, and
Purchaser consummates the transaction contemplated in the Offer to Sell or Third
Party Offer, Purchaser and Seller acknowledge and agree that Seller shall have
no further ROFR rights with respect to the portion of or interest in the
Property conveyed thereunder. Notwithstanding anything herein to the contrary,
the ROFR rights under this Section 34 shall not apply to any foreclosure sale or
deed in lieu of foreclosure sale by the holder of any mortgage or deed of trust
on the Property or to a condemnation, eminent domain or similar proceeding. In
addition, and notwithstanding anything herein to the contrary, the ROFR and all
related rights of Seller shall expire automatically and be of no further force
and effect upon the expiration or earlier termination of the Lease. In the event
that the Lease expires or is terminated as to only a portion of the Property,
the ROFR shall expire automatically and be of no further force and effect as
such portion. The provisions of this Section 34 shall expressly survive the
Closing.
35.Threshold Sales. In the event Purchaser receives a written Third Party Offer
to purchase the Property or any portion thereof for a purchase price that is
equal to or greater than $18,730.00 per acre that Purchaser intends to accept
(“Threshold Offer”) then the following provisions shall control:
a)Purchaser shall comply with its obligations set forth in Section 34 and
Seller, at Seller’s option, may exercise its ROFR in accordance with Section 34.
In the event Seller elects to exercise its ROFR with respect to a Threshold
Offer, the purchase price Seller shall pay at closing will be the amount of such
Threshold Offer, less an amount equal to fifty percent (50%) of the Profit (as
hereinafter defined).
b)In the event Seller elects not to exercise its ROFR with respect to a
Threshold Offer then upon such closing, Purchaser shall deliver to Seller fifty
percent (50%) of the Profit from the closing proceeds.


MIA 185428746v5



--------------------------------------------------------------------------------





c)Notwithstanding the foregoing or anything herein to the contrary, (i)
Purchaser shall only be permitted to sell portions of the Property a maximum of
five (5) times during the entirety of the Lease Term or any extension thereof,
(ii) the portions of the Property that are sold must be conveyed in a contiguous
fashion and (iii) Purchaser must begin with a sale of the northern portion of
the Property and then proceed to sell the southern portion of the Property. For
the avoidance of doubt, Purchaser is prohibited from selling any portion of the
southern portion of the Property until it sells the northern portion of the
Property.
d)For the purposes of this Section 35, “Profit” shall mean the Threshold Offer
gross purchase price, minus the Agreed Value of the Property (or applicable
Portion thereof), minus the amount of any Landlord Capital Expenditures made
with respect to the portion of the Property being sold, and minus any reasonable
and customary third party out of pocket costs, fees and expenses incurred by
Purchaser directly in connection with the sale of the Property. (i.e. Threshold
Offer purchase price - Agreed Value - Landlord Capital Expenditures -
costs/expenses = Profit). Notwithstanding the foregoing, when calculating
Landlord Capital Expenditures for the purpose of determining Profit, the amount
of the capital expenditure shall be divided by the total amount of acres on the
Property (as determined by the survey) and then multiplied by the total amount
of acres being sold. For the avoidance of doubt, Purchaser shall only be
entitled to reduce from the Profit a proportionate amount of the particular
capital expenditure attributable to the acreage being sold.
e)The provisions of this Section 35 shall expressly survive the Closing or any
future termination of the Lease. Notwithstanding the foregoing, any rights of
Seller with respect to the ROFR (and Purchasers obligation to provide the ROFR
to Seller) shall be limited to the term of the Lease, as more particularly set
forth in Section 34 above and shall expire automatically upon the expiration or
earlier termination of the Lease as provided above.
36.Memorandum. The parties agree to record at Closing, in the Public Records of
Martin County, a Memorandum (“Memorandum”) evidencing the ROFR and Seller’s
profit participation rights provided for in Sections 34 and 35 respectively, in
form and substance reasonably acceptable to Purchaser, Seller and Seller’s title
company. Purchaser shall obtain the consent and written joinder to the
Memorandum of any and all holders of mortgages that will encumber Property at
Closing.




[counterpart signature pages to follow]






MIA 185428746v5



--------------------------------------------------------------------------------





TN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
first above written.




PURCHASER:


CITRUS BOULEVARD STUART, LLC,
a Delaware limited liability company


By: Gladstone Land Limited Partnership, a
Delaware limited partnership, its Sole Member


By: Gladstone Land Partners, LLC, a Delaware limited liability company, its
General Partner


By: Gladstone Land Corporation, a
Maryland corp.ora;io~, its Manager


By: /s/ David Gladstone
Name: David Gladstone
Title: CEO




SELLER:


land10kex1030123116image3.jpg [land10kex1030123116image3.jpg]


                                                                        
land10kex1030123116image4.jpg [land10kex1030123116image4.jpg]


















MIA 185428746v5



--------------------------------------------------------------------------------





JOINDER OF GLADSTONE LAND CORPORATION


The undersigned acknowledges the existence and validity of the foregoing
Agreement. By signing below, the undersigned hereby joins in the Agreement and
agrees to be bound by the terms, conditions, obligations and provisions
contained therein including but not limited to the terms set forth in Sections
5(f), 11, 12, 13 and 33 of the Agreement as described therein.


IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed as of
the day and year first written above.










GLADSTONE LAND CORPORATION, a
Maryland corporation
By: /s/ David Gladstone    
Name: David Gladstone
Title: CEO


MIA 185428746v5



--------------------------------------------------------------------------------





EXHIBIT A-1


GREENRIDGE LAND


land10kex1030123116image5.jpg [land10kex1030123116image5.jpg]






MIA 185428746v5



--------------------------------------------------------------------------------





land10kex1030123116image6.jpg [land10kex1030123116image6.jpg]


MIA 185428746v5



--------------------------------------------------------------------------------





land10kex1030123116image7.jpg [land10kex1030123116image7.jpg]


MIA 185428746v5



--------------------------------------------------------------------------------





land10kex1030123116image8.jpg [land10kex1030123116image8.jpg]


MIA 185428746v5



--------------------------------------------------------------------------------





land10kex1030123116image9.jpg [land10kex1030123116image9.jpg]


MIA 185428746v5



--------------------------------------------------------------------------------





EXHIBIT A-2


PFF LAND
land10kex1030123116image10.jpg [land10kex1030123116image10.jpg]


MIA 185428746v5



--------------------------------------------------------------------------------





EXHIBIT B


CERTAIN IRRlGATION EQUIPMENT


land10kex1030123116image11.jpg [land10kex1030123116image11.jpg]


MIA 185428746v5



--------------------------------------------------------------------------------





EXHIBIT C


DUE DILIGENCE MATERIALS


(a) Any plans, drawings, specifications and engineering and architectural
studies and work (including “as built” plans and drawings) with regard to the
Property;
(b)Any appraisals, surveys, title policy(ies) or title work of the Property
obtained during the period during which Seller has owned the Property or
otherwise in Seller’s possession;
(c)Copies of all correspondence in Seller’s possession relating to any lease or
Government Payments;
(d)Real estate tax bills and statements for the current year and the previous
two (2) years with respect to the Property;
(e)Utility bills for the Property for the two (2) most recent complete calendar
years and the current year-to-date;
(f)Copies of insurance certificates with respect to the Property;
(g)Copies of all of the Contracts, if any, and any amendments or proposed
amendments thereto;
(h)Copies of any soil boring or other similar engineering reports with respect
to the Property obtained during the period during which Seller has owned the
Property;
(i)Any environmental assessment report or study with respect to the Property in
Seller’s possession;
(j)Copies of any warranties relating to any Improvements or Personal Property
(including without limitation Irrigation Equipment) included in the Property;
(k)Any information in Seller’s possession or control from any governmental
agency or authority regarding the Property.
(l)Copies of any notices and correspondence received from any governmental
agency of authority regarding the Property;
(m)Copies of any notices and correspondence received from third-parties claiming
an interest or right in and to the Property, or any portion thereof;
(n)Copies of any certificates, applications, permits or other documents related
to or evidencing Water Rights associated with the Property or any portion
thereof;
(o)Copies of the most current and up to date financial statements for the Tenant
and Lease Guarantor and for years 2015, 2014 and 2013;
(p)Copies of any well, pump, and water quality tests done over the past three
(3) years; and
(q)An inventory of all wells and pumps located on the Premises, together with
the location, age, and output of each.










MIA 185428746v5



--------------------------------------------------------------------------------





SCHEDULE 1


AGREED VALUES


2017
$14,408.00 per acre
2018
$14,696.16 per acre
2019
$14,990.08 per acre
2020
$15,289.88 per acre
2021
$15,595.68 per acre
2022
$15,907.59 per acre
2023
$16,225.74 per acre
2024
$16,550.25 per acre
2025
$16,881.26 per acre
2026
$17,218.89  per acre







































































Schedule 1-1


MIA 185428746v5

